Case 1:14-cv-01205-RGA Document 101-3 Filed 04/15/19 Page 1 of 15 PagelD #: 990

EXHIBIT “C”

 
Case 1:14-cv-01205-RGA Document 101-3 Filed 04/15/19 Page 2 of 15 PagelD #: 991

Prablli print date; 04/02/19

For Cllont: 04260022

Prebiil# 360941 Page 4

Robinson, Tamra

Bitling Atty: Faalc, G, Kevin

Client: 04260022 Robinson, Tamra
Tamra Robinson

BILL GROUP iD; MAIN-Primary Bil Group

Time Through: 03/31/18

Billing Asclstant:

 

 

 

“BILLS WILL NOT BE PROCESSED WITHOUT YOUR SELECTION BELOW
TO INITIATE YOUR BILLING REQUESTS, CHECK THE APPROPRIATE BOXES

 

 

 

(C] Bill Fees and Costs

(C] Sand AR Statement Only
C1] Bill Feas Only

OD Bill Costs Onty

(1) Bill Flat Fea amount of $

(FF can only be bliled If all work has boon comploted and alt
time and costs ere showing on thig prebill)

C1 Transfer WIP Fees/Costs to;

[1] FORWARD TO THE FOLLOWING ATTORNEY FOR REVIEW
(If different from reviewing attomey)

(] CLOSE MATTER & Refund any remaining Trust or
Prepald (Can take up to 30 days)

(1) HOLD, do nat bli
(CC Wiite-off Fees as Indicated below
CO Witte-off Costs as indicated batow

(J For intemal Billing ONLY (Admin & 56 series Matters)
Procass zero fae billing - DO NOT BILL

Trust Funds Apply? ClYes NoO
Avallable. For. Ue6:.$0.00 $.

Folal Trliat; 0.60

Evergresn Replenishment Amount $,

Bropald Availible:$0,09 Apply? ClYes No

 

 

 

 

(1) TURN OVER TO COLLECTION GROUP Amount§.
04260622.00001 WRITE OFF EXCEPTION CODE:
BILLING COMMITTEE OKAY ??
Matter: Robinson y. First State Community Action Agancy

 

 
Case 1:14-cv-01205-RGA Document 101-3 Filed 04/15/19

Problil print date: 04/02/18

TIME (bi

a3
2324877

2334082
2342040

2942077
2346810

2346623

2364100
2362199
2363239

2364717
2367298

2367313
2358762

2359863
2362662

2362670
2365664
2385667

2371627
2371610
2376411
2376459

2384498
2384830
2384544
2392798

Date

OB/2B/17

OB12NT
O8/20/17

Oo/217
Op/2617

Ow287

09/2817
10/03/17
10/04/47

10/06/17

1OMISIT7

10/40/47
1012/47

10/13/47
1OHGA?

10/47/47

40/18/17

TONai?

1ON25/17
1029/47
10/30/17
10/34/17

WANT
108/47
14MON?
14/2047

For Cllent: 64260022

Robinson, Tamra

Services Renderad

Act Task  Descripilon

Review memorandum and order from court; Emalls
wilh client and counset regarding same

Ematls with cient on court declsfon

Review emall from opposing counsel on setilament
and discuss same with KRW

Draft response for opposing counsel and email cllent
on same; Discuas options wilh KRW

Email with opposing counsel on sattlament [asuas

Review emai! from opposing counsel on setttament,
Oratt response and send; Discuseton about appeal
options

Review court nollces
fmalls with cllant; Emall on appeal Issues

Review appeal documents and research on appellaa
response

Reasearch on bond Issue; Draft amell for counsel on
same; Prepare entry of appearance and corporate
disclosure forms .

Fiie eniry of appearance end corporate disclosure
forms; Email counsel on bond Issue; Review court
fllngs

Review court filtags

Review and respond to Counsel's email on alleged
statutory issue; Review coutt fillings; Review
Appaliant's statement of the case

Review filing from opposing counsel

Review medialion flings; Research on defendant
claims regarding interactive process

Address lssue wih Bond; Review mediation
matartals; Email with client; Research defendant's
Interactive process argument

Research on new Issue raised by First Stale; Review
taquirements for mediatlon statoment and fillnge; Call
with (FS regarding Bond ealimate

Mest wilh Katherine on motion for axecutlon;
Research on Information for madiation statement;
Review filing

Address execution Issues
Draft mediation statement and emalt regarding same
Draft and revisions to madiation stalament

Revisions to madialion stafement; Finalize and file
same; Email! client

Emals on execution discovery

Review and revise subpoena

Review exeoullon documents and subpoena
Ematle with Cour and dient on mediation status

Page 3 of 15 PagelID #: 992

Hours

1.86

0.40
0.60

0.80
0,50

0,80

0.80
0.60
0,70

Prebilf # 360041 Page 2

Bale

$410.00

$410.00
$410.00

$440.00
$410.00

$410.00

$410.00
$410.00
$440,00

$410.00

$410.00

Amt.te Bll

$779.00

$764.00
$206.00

$389.00
$206,006

$328,008

$123.00
$205,00
$287.00

$820.00

$492.00

0.20 $410.00 $82,00
0.80 $410.00 $369.00
2.60 $410.00 $1,026.00
9.00 $440.00 $1,680.00
ee
2.40 $40.00 $861.00
2.60 $410.00 $1,086.00
0.80 $410.00 $248,00
0.60 $410.00 $206.00
0.60 $410.00 $248,00
0.70 $440.00 $287.00
0.80 $410.00 $246.00

 

 
Case 1:14-cv-01205-RGA Document 101-3 Filed 04/15/19

Prebitt print date: 04/02/48 For Gilont: 04260022

Robingon, Tamra

Faslo, G. Kevin

2902751 1217 Review motion filed by Firat State and assign

resaarch on rasponee; Meet with Katherine and
Anthony to digcuss motion and response

Prapare for and participate In mediation; Research on
motion issues

2393462 11227

2800387 +307 Addrase Issues related to response to motion;

Address (euas with subpoena

Review/revise draft response to motion; Final
revisions and file response; Review new motion in
Olstriot Court to stay exeoulion

2401929 12/01417

2404689 12/04/17 Review emalis from opposing counsel and court

nollce on pending Oletrict Court motion

2404681 12/08/17 Addrese subpoena Issue; Emall (o Insurance broker

on affidavit; Email opposing counsel on subpoena
Emall with lasurance broker {bond lasue)
Review court notice with Reply Brief

2407376 12/0817
2407435 42/08/17

2412463 12/17 Review Reply Grief an Motion for summary actlan

2412472 12247 Meeting to discuss reply on summary action brief and
anawer to motton to atay execution

2412608 1244417 Review draft rasponse on motlon to stay and review
research on same

2412606 1QHSN7 Ravisions to response fo motion and coordinate fillng

of same} Emalls with opposing caunsel on subpoena
Issue

2417048 1218/17
2417065 12h BF (sguas with subpoona
2417980 12/20/17
2426971 01/0118

Emails on status of subpoena

Meet with Katherine to discuss status of mollons

Raview emall from opposing counsel with ohjsctions
fo subposna

2426073 OtG2N18
2426085 09/03/18
2432642 01/08/18

Research on {esuas raleed tn objaction to subpoena
Reasearch on objections te subpoena

Emalls with client on status and with opposing
counsel on deposition

2499208 O18 Email on deposition; Ematl with cilent; Review draft

motion to compel and for Rule to Show Cause

2433224 04/14/18 Finalize and file Motion to Compe! and for Rute to

Show Cause
2442431 01/22/18 Review rasponse on moifon to compel
2449363 01/26/18 Prepare for and altend mollon hearing
2449401 01/20/18 Review court noice
2449422 O1/30/18 Email opposing counsel on depoailion dates
2484076 02/05/18 Review cilent emall
2458185 O2/0o/18 Review notice fram 3rd Circuit and research sama
2463576 02/12/18 Emalls and research on Merits Panel
2463697 02/1448 Emalt with cllant Merit Panel Issue

2465622 02/1818 Emalts with opposing counsel on deposition; Emalls
with cllent on status; Emall to EEOC about amicus

brlef

Page 4 of 15 PagelD #: 993

2.40 $410.00 $861.00
4.00 $440.00 $1,640.00
6,00 $410.00 $2,460.00

1.00

0.20
0,36
0,86
0.90

3.40

7.60

0.90
0.30
6.40
0.30

0.76
1,30
0.66

0.70

6.20
2.70
0.20
0.20
0.10
0.60
0.89
0.30
1.20

Prebili# 360941 Page 3

$410,008

$410,00
$410,00
$410.00
$410.00

$410.00

$410.00

$410.00
$410.00
$410.00
$410.00

$440.00
$410.00
$410.00

$410,00

$410.00

$410,00
$410.00
$410.06
$410.00
$410.00
$410.00
$410.00
$410.00
$410.00

$410.80

$82.00
$123.00
$328,00
$369.00

$4,274,006

$3,118,00

$369.00
$123.00
$164.00
$123.00

$287.00
$633.00
$248,00

$287.00
$779.00

$82.00
$1,107.00
$82.00
$82.00
$41.00
$205.00
$368,006
$123.00
$492.00

 

 

 
Case 1:14-cv-01205-RGA Document 101-3 Filed 04/15/19

Prabili print data: 04/02/49 For Cliont: 04260022
Robinson, Tema

Easlc. G, Kevin

2476308 02/2818 Emelie on amlcua brief lssue and status of briefing
echedule

2478648 03/0218 Emails with opposing counsel on extension request

2483894 03/07/18 Emails on amicus brief from EEOC and date for
Answer

2485884 03/1218 Emails on request for extension and raview fling

2486580 03/13/18 . Review court notloe on extension and email clent
with update to briefing schedule

2620208 04/20/18 Opposing counse! emali on joint exhibits

2626642 04/26i18 Emall with opposing counssi on documents for foint
appendlx

2636863 O8/047t8 Emall on Joint appendix

2541970 OB/O7HN8 Review transcripts and Jonward sama to oppesing
counsai for joint appendix

2648436 05/20/18 €malls on brief

2666461 06/24/18 Email on drafting

2566648 06/22/18 Review court notice and order; Emalt opposing
counsel

2660470 06/20/18 Review court nolicas

2667608 06/06/18 Maet wilh Katherine on brlef

2676662 06/12/18 Maating with Katherine; Work on brief

2676686 06/19/18 Moot with Kathorlne and work on brief

2678680 06/14/18 Research and work on brief

2676603 GB/15/18 Work on brief

2578661 08/18/48 Meeting with Katherine and address issues with brief;
Email client with update

2683220 06/10/48 Emalis with client on current slalus

2604024 07/02/48 Emails about Reply Brief

2636778 08/14/18 Review court small on dates for argument; Call with
sourt on same; Emalt update to client

2638784 08/15/18 Review filing and cllent email

2652888 08/34/18 Review court nolica about argument; Review forms
for submigaion; Email with cllant; Review form from
opposing counsel

2660268 00/04/18 File forms for argument

2651476 10/01/18 Meat with Katherine on lefter brief and raquast for
status report from District Court

3000763 10/02/18 Draft and fils response to Oval Order from Dlslslet

Coust; Emails with cllant; Begin review of case law
cited by Third Circuit fo prepare lelter brief

3047876 {OIOYT8 Research on lesues for fetter brief, Begin drafling
latter brief

3230278 10/04/83 Continue drafilng letter brief; Review brief fram
Appellant; Research case law cited by Appellant and
revise draft of letter brief

3290681 WOOSAS Bref Issues

 

Page 5 of 15 PagelD #: 994

Prebllt# 960841 Page 4

70 © $410.00 $287.00
i

040  $410,00 $164,00

0.50 $4490.00 $206.00

0,60 $410.00 $206.00

0.40  $410,00 $164,060

0.20 $410.00 $82.00

0.30 $410.00 $123.00

0.20 $410.00 $42,090

6.60 $410.00 $246.00

0.40 $470.00 $164.00

0.20 $419.00 $82.00

0.70 $410.00 $287.06

6.410 $440.00 $41,060

8.20 $410.00 $2,642.00

7.30 $410.00 —-$2,903.00
0.40 $410.00 $164.00
0.30 $440.00 $123.00
0.80  $440,00 $928.00
0.30 $410.00 $423.00
4.00 $410.00 $410.00
0.30 $410.00 $123.00
0.50 $410.00 $208.00
480 $410.00 $1,478.00
640 $410.00 $2,624.00
§.70 $410.00 $2,337.00

0.60 $410.00 $246.00

 

 
Case 1:14-cv-01205-RGA Document 101-3 Filed 04/15/19 Page 6 of 15 PagelD #: 995

Prabli! print date: 04/02/18 For Client: 04260022 Prebill # 360041 Page §

Robinson, Tamra

Faalo, G. Kavin
3319498 {OOTN8 Finish draft of Lefter Brlef; Emall same to Katherine 7.60 $410.00 $3,078.00

for review; Organize Appeal Binder in anilolpatian of

argument
3394085 10/0818 Research on Rule 59 and Appellate Rute 4; Review 3.00 $410.00 $1,589.00

model Instructions and compare fo ones used for {rlal; |
Revise and finalize Letter Brief ‘

3661482 ION2N8 Review cour notice and emall ctlent (ao oral 0.20 $440.00 $82.00
argument, case lo be decided on briefs)

4608283 10/31/18 Emalls with client on atatus 0.30  $410,00 $1423.00

6060791 03/06/19 Emalts with client to update on status 0.30 $426.00 $127.60

Witherspoon Fry, Katherine.

2322321 08/29/17 Review opinion and order denying motion for new tal
and denying in pari and granting in part matton for
attomey's faea and casts; communicate with K, Fasic
regarding same; edit communication with opposing

counsel
2340082 O9/20/t7 Communicate with K. Fasic regarding telter fram

opposing counsal and settlement strategy
2340166 09/21/47 Confer with K, Faslo; draft letter to opposing counsel;

zaview of answar to motion for new tral
2346603 0/2617 Email with Kevin regarding settlement offer 6.10 $40.00 $41,00 |
2346164 03/28/17 Confer with K, Fasic regarding appeal strategy, emeil

to opposing counsel, seltament efforts
2384422 40/06/17 Communicate with K. Fasic regarding appeal and

email to opposing counsel
2364460 10/08/17 Confer with K, Fasic regarding bond on appeal, 0.30 $440.00 $423,00 i

madiation at Third Circull; complete Entry of i
Appearance for fillng; legal research regarding i
pasting bond on appeal '

2356826 10/10/17 Confer with K. Fasio: review cour fillngs; legal 1.00 $410.00 $410.00
research regarding posling bond

2361647 40/16/47 Confer with K, Fasic ragarding motion lo execute on 040 §©6$410,00 $41.00
judgment

2362048 AON FA Confer with K, Faele and R. Green regarding motion 4,30 $416.00 $533.00

fo execule on Judgment and defendant's assets;
review draft sample mation fo post bond and instruct
R. Green regarding drafiIng motlon; legal research

2363717 1ON8/N7 Communicate with K, Fasic regarding appaal bond 0.20 $410.00 $82.09
and legal arguments on appeal
2368409 10/19/17 Draft motion to execute on judgment; confer with A, 3.20 $410.00 $1,312.00

Delaciio, K. Fasio and R. Green re: mediation |
statement, law applicable to appeal, supersedeas
bond; jegat} research for motion

   

2368800 40/26/17 Legal research regarding execution of Judgment; 1.30 $410.00 $633.00
confer with K, Fasic and A. Ostcollo regarding same
2370378 10/28/17 Confer regarding execuiion on Judgment 0,10 $410.00 $41,00
2371807 10/2817 Confer with K, Fasio ragarding mediation statement;
edil draft medialfon statement
2372063 10/30/47 Edit mediation statement and communicate wilh kK.
Faslc regarding same
2373061 W317 Communicate with R. Green regarding execution on 0.40 $410.00 $44,006

Judgement

i
i
|
|

 
Case 1:14-cv-01205-RGA Document 101-3 Filed 04/15/19

Prebitt print data; 04/02/48 For Client: 04250022

Rabinson, Tanwa

harine

2377586 11408417 Emall regarding executlon on judgement

2384604 UR1A7 Conifer with K, Fasie and A. Dalcollo ragarding moiton
for summary action

2304753 1227 Communicate with K, Fasio and A. Defcolle regarding
respanes to Appallant’s motion

2305277 W277 Confer with K, Faso and A, Defcollo regarding motlon
for summary aciton

2396011 11/30/17 Confer wilh K, Fasic and A. Detcollo regarding motion
for summary action

2388468 1U/30HN7 Analysis of arguments presented In motion for
summery action; confer with A. Delcollo regarding
same

2402163 12/017 Ed}t response to motton for summary actlon and
review motion for stay of execullon

2403009 420147 Review motlon for stay of execution

2403134 121047 Review email from opposing counsel

2408849 1227 Review reply brief in support of summary action and

communicate with A. Dalcollo and K. Fasic regarding
same and motlen for excuse from posting bond

2411587 Brita ra Confer with A, Datcallo and K. Faslc regarding
answer to motion for slay af sxecullon; legal research
fagarding seme

2413278 4267 Review and edit draft rasponae to mation for stay of
execution and communicate with K, Fasic regarding
sane

2413284 42H8N7 Confer regarding service of subpoena and discovery
In ald of exeoullon

2415266 12/2017 Confer with K. Fase ragarding motton for stay

2423343 12/3447 Review objactlons to subpoena and communicate

. wilh K, Fasic regarding same

2423338 Os02H8 Confer with K, Fasic ro; subpoena

2432004 OUTS Confer wilh K, Fasic re: motion ta shaw cause

2440524 01/23/18 Review Superior court filng

2441684 01/24/15 Review of documents from oppasing counsel

2442651 C1268 Confer with K, Fasla regarding argument for motion-to
compel compliance with subpoana

2448865 01/30/18 Review Notice of Sanica of Documents

2454107 02/02/18 Review emalis regarding discovery in ald of execution

2466275 02/0518 Review emall (rom client

2458126 02/06/18 Review emall from client

2469183 02/08/18 Communicate with K, Fasic regarding case
assignment to pane! and research regarding samo

2469144 O2NO/T8 Communicate segarding case refarra! to merits pane!

2480264 02/13/48 Communicate wih K, Fastc regarding deposition in

eld of oxaoulion on judgment and assignment of
appeal lo merits panel

2464033 02/16/48 Communciala with K. Fasls regarding deposition in
ald of executiuan

Page 7 of 15 PagelD #: 996

Preblll# 360841 Page &

0.10 $410.00 $471.00
0.30 $410.00 $123.00
0.20 $410.00 $82.00

0.20 $410.00 $82.00
0.30 $410.00 $123.00

 

040 — $410,00 $464.00
a
010 $410.00 $41.00

 

0.40 = $410.00 $41.00
0.10 $410.00 $41.00
0.10 $410.00 $41.00
0.10 $410.00 $41.00
0.10 $410.00 $41.00
0.10 $410.00 $41.00
0,40 $410.00 $47,00
010 ©$470.00 $41.00
010  $410,00 $41.00

 
Case 1:14-cv-01205-RGA Document 101-3 Filed 04/15/19

Prebiil print date; 04/02/19

2463666

2472396

2479784

2479077

2482002

2488644

2488638

2486741

2638414

2663376

2668626

2586876

2507078

2570198
2570201
2670846

2573056

2573678

2674403

2576427

2677668

2676661

2604058

2635234

2652760
2857372

o2i9i8
02/2718
02/208
03/02/16
03/07/18
o3/i2ite
os/3ne
oaane
05/0448
05/2118
08/06/18
06/06/18

oo/ee/18

08/07/18
06/08/18
06/11/18

062/48
08/13/48
06/14/18

06/15/18

08/18/18

O6/t818
07/03/18
08/14/18

00/31118
09/05/18

For Client: 04260022
Robinson, Tamra

Confer with K, Fasic regarding deposition in ald of
execullon, appeal status; review amalis from client

Review court order for briefing and catendar

Communctate with «, Faste snd emall EEOC
regarding Interest In fling amicus brief In auppart of
cllant’s position

Confer with K. Fasic ragarding brafing at Third Circuit

Review emall from EEOC and communicate wilh K,
Fasto regarding amicus bref on appeal

Review email from opposing counsel and motion to
extend time te file

Review emails from opposing counsel

Emall to J, Goldstein, EEOC, ragarding posslbla
amicus brief submission and communicate wilh K.
Faste regarding sama

Communicate with K, Faslo regarding appeal foint
appendix

Review amended sppandix fillngs; communicate with
K, Faalc regarding sante

Review of opening brief; analysis of same;
communicate with K, Fasic regarding same

Analysts of opening brief and confer with K. Fasic
feparding same; lagat research for answering brief

Confer with K. Fasic and A. Delcolle ragarding
answering brief; tegal research for brief

Draft answering brief
Oraft Answering brief

Draft Answering Brief; lagal research for same;
confer with K, Fagic and A. Delcolla regarding same

Draft answering brief; legal rescarch for same; confer
with K, Faaic and A. Dalcollo regarding same

Drafl Anawering Brief tegal research for same; confer
with K. Fasic and R. Green regarding same

Oraft Answering Brief; legal research for same; confer
wih K, Fagio and R, Green regarding same

Edit Anewaring Brief; communteate with K, Fasle
regarding same; emall with opposing counsel
regarding missing sppenix page

Confer with K. Faslc; edit, complete and fils
Appollea’s Answerlig Grief; review email from clant,
confer wilh R, Green regarding brief content and filing

Confar with R. Green regarding sanding coples to
court per local rule; email cllent

Review reply bref; communicate with K, Fasic
vagarding same

Conter with K. Fasic regarding assignment to Third
Clreuit panel and merils for argument

Email to cllent

Confer with K, Fasic regarding court order and oral
argument

Page 8 of 15 PagelD #: 997

Prabill # 360941 Page 7

0.390 $410.00 $123.00
0.10 $410.00 $41.00
O10 $410.00 $41.06

 

$440.00

$82.00

 

1,26

1.00

2.40

2.60
1.40
6.00

6.10

8.00

710

4.20

6.80

$410.00

$440.00

$440.00

$410.00
$410.00
$410.00

$410.06

$410.00

$410.00

$410.00

$410.00

$492.00

$440.00

$984.00

$1,026.00
$574.00
$2,480.00

$2,601.00

$3,260.00

$2,941.00

$492.00

$3,608.00

0.60

$410.00

$205.00

 

0.40

$410.00

$41,00

 

 

 

 

 
Case 1:14-cv-01205-RGA Document 101-3 Filed 04/15/19

Prebiil print date: 04/02/49 ' For Cllent; 04260022
Robinson, Temra

Witherspoon Ery, Katherine

2667471 OD/08/18 Legal reasearch, new case for oral argument

2022491 OB/27/18 Review court latter raques! ragarding briefing and
communicate with K. Fasls regarding seme and isgal
research

2022671 4O/O1NS Confer with K, Feslo regarding court's raqueal for
atatus rapori and addilional briefing requested by

; Third Circult

2063871 10/02/18 Communtcete with K. Fasic regarding status lelter to
courts lagal research for loller requested by Third
Clreutt

3005291 10/03/18 Confer with K. Faste regarding leiter to Third Clrcult

and legal research for same

3171423 10/04/18 Lagal research for fatier roply to Third Clrouit and
confer with K. Faslc regarding same; raview Order
Granting Stay of Execulion; confer with K. Faslo;
review jetlar fad with Third Circult by First State

3341830 40/0818 Confer with K. Fasls regarding law for tatler brief;
raview letier brief and suggest changes

Page 9 of 15 PagelID #: 998

Preblll# 360941 Pega 6

0,90 $410.00 $123.00
0.20 $410.00 $82.00
1.60 $410.00 $615.00

ee
1,00 $410.00 $779.00

3.80 $410.00 $1,668.00

Delcollo. Anthony N.

2362226 10/047 E-mall fromite aitorney Fasic regarding third circult Po
ermbarment and research project for appeal

2363486 40/067 Review local rules and research quesiion of "appeal 1.00 $315.00 $316.60
bond" and issue e-mail summazlzing findings to GKF

2354024 40/08/17 E-mall from attomey Fasic regarding supersedeas Po
bond, confer ang provide anatyels of same

2354084 40/06/17 E-mail from/lo proposed epproaoh to compel 0.20 $346.00 $63.00
supersedeas bond

2366061 10/08/17 Review mulliple e-mails ragarding case etalus and Po
follow up lo opposing counse!

2368694 1O/T2I47 Review multiple e-mails ragarding frivolous tegal 0.60 $316.00 $167.50
argument on appeal, confer with aftomey fasic
regarding same and evaluation of appellate rules

2358748 10/12/17 Conduct research regarding potentlal fillng of counter 0.660 $315.00 $167.60
°concise statement" and confer wilh atlorney Faas
regerding same

2363320 4ONBNT Review mullipte e4nalis from allomey Fasic and

confer regarding preparation of argumentfagal
analyals for mediation statement

2363739 40/19/17 Confer with atlomey Witherspoon regarding
preparation of walver argument

2392248 14/21/17 Confer with atlomey Fasic regarding research for
procadure of response to odd summary appellals
motion

2392408 NRW Review e-mail from attorney Faalc and filing
regarding “mollon for summary action" from opposing
counsel

2392602 ViN207 Raview Appeliais Rules and Lacal Appaltate rules,
prepara é-mail with summary of rules end
analysla/suggestions of response to opposing
counsel's motion for summary action

2392873 14/22/17 Review nofes and carrespondence fn antlelpation of
mealing with altorney Fasic, confer regarding
rasaarch for response to summary aciten motion

 

4.00 $315.00 $315.00
2,00 $316.00 $630,060

 
Case 1:14-cv-01205-RGA Document 101-3 Filed 04/15/19

Prebil} print dete; 04/02/19

lf
2399267
2303278
2393298

2384910
2397672
2398247
2308566

2308607
2388157

2368168
2400517

2400550
2400827

2401849

2401879
2403237
2403325
2409004

2410534

2410532

2441446

2411606

W227
41/2217
W122H17

W277
14429117
41/3047
107

{13017
44190117

F1B0N7
12/017

42/01/57
FANON?

12/01/17

121017

12/0617

12/04/17

42/12/47

1VaNGN?

12a?

12407

12/47

For Cilont: 04260022

Robinson, Tamra

&-mall from attomay Fasic ragarding analysis and
update for mediation rasulls, process moving forward

Bagin obtalamement of factual informatlan/rasearch
for execution of bond purposes

Resaarch and pull multiple cages Involved "dootine
of plain error’

COnfer with attomey Faslo and attorney Witherspoon
regerding case follow up and next steps for reply te
“summary action® motion

Raview Molion to Summary Action and bagin
research of iraatises surrounding “reasonable
accommodation and interactive procass”

Review Bloomberg fautnotes and being oulline of
argument respeding Interactive process/duty to
accommodate

Canter with atlomay Fasic and altornay Wilherspoon,
continue research regarding Interactiva pracess and
reasonable accommodation

Reviaw Motion exhibits and confer with attorney Fasto
regarding same

Prepare firat draft of Answer In Oppoaltion to Motion
for Summary Action

Conduct! research on "plain error“ doctrine

Raviaw changes to draft motion and confar wilh
attomay Fasto regarding follow up on waver authority

Conduct research regarding walver lssu @

Review final draft of answer In opposition and e-mall
to attomoy Fasic regaridng approval of same

Confer with attomey Fasle regarding response to
mation to slay execution

Furlher disucssion of motion fo stay execution of
bond with attorney Fasic and preliminary raview of
motion

Review rules and e-malls, e-mal} to altornay Fasto
regarding Umaframa for rasponse to
meilanitimeframe

Review motion by opposing parly and research
rules/factors for argument, ulline of proposed
response, canfimm no authorlly clted for bond
exemption, confer with atlomey fasio ragarding sama

Confer wilh atlomney Fasic and attomay Witherspoon
ragarding drafting of response

Research aulhorily and case law cited In opposing
counaci'’s mation to stay

Draft answer In opposition to mation to stay, confer
vilh altorney Fastc regarding sama, e-mall to altomey
Fasio regarding same

Pull case faw ant e-mall to atlomay Fasic for review
of answer In opposillon craft

Conduct addillonal reseerots and analysis of
atandard/actora for analysts of bond being granted,
conter with attomey Fasio regarding same

Page 10 of 15 PagelD #:

Prabili# 360841 Page 8

999

0.60 $345.00 $187.50
2.60 $316.00 $787.60
0.20  $348,00 $63.00
1,00 $346.00 $318.00
4.00 $316.00 $215.00
4.00 $316.00 $315.00
4.00 $315.00 $315.00
3.60 $316.00 $1,102.60
1.00 $816.00 $318,00
41.00 $315.00 $315.00
0.80 $946.00 $167.60
0.60  $318,00 $187.60
0.40 $316.00 $04.50
0.30 $316.00 $94.50
1.00 $315.00 $316.00
1,60 $316.00 $472.60
CCCs
1.00 $316.00 $316.00
5.00 $316.00 $1,676.00
0.20 $316.00 $63.00
1.00 $318.00 $316.00

 

 

 
Case 1:14-cv-01205-RGA Document 101-3 Filed 04/15/19 Page 11 of 15 PagelD #: 1000

Prebill print date: 04/02/18 For Gilant: 04266022 Prabill ¥ 380841 Page 10

Robinson, Tamra

Doteoijo, Anthony N.

2494220 OV/G8N8 Confer with attorney Fastc regaridng case status 0.20 §346.00 $63,00
follow up and subpoena/mation from opposing
counsel on same

2492642 C128 Review objections and prepare notes regarding 060 $315.00 $157.50
position of opposing counsel

2492727 0128 Review case faw and confer with attornay Fasla 4,00 $918.00 $316.00
ragarding mation that was fled

2487624 02/0018 Confer with attorney Faso ragarding new Po
davelopment in Robinson matter, raquest for follow
up regarding same

2469168 02/10/18 Raview order from Court, review local rules, appeliale 1.00 $316,00 $316.00

rules, ang lOP, 6-mall explanation to altorney Fasic
and Witherspoon regarding next sleps on appaal

2674583 02/28/18 Review notices and update e-mails regarding briefing Po

schedule

2666958 06/06/18 Confer with attomey Witherspoon regarding briafing 0.30 $315.00 $94.50
research on “plain arror' doctrine

2607004 08/00/18 Conciude search for casas/materals and conferwith 0.40 $315.00 $126.00
attomey Witherspoon regarding sama

2571847 06/41/18 Review cases and confer with atlorney Witharspoon 400 $315.00 $315.00

regarding follow-up and next sleps on same,
response on Issue involving "plain doctrine” error,
suggestion regarding follow up on response to
“Summary Actton* request

2574177 06/1348 Review analysis fram co-counsel and follow up |
regarding potential issue on appeal

SE ==

Green, Rose b, .
2362107 HOTT Retrlave pleading from docket, print, profile and Pe
calender dates for mediation talaphone conference
and position statement
2362827 1ON8N7 Draft Motion to Post Bond. 1.40 $486.00 $181.50
2363974 1OHBN7 Conduct research and clle check on case 0,60 $165.00 $99.00
2373721 10/22/17 * Retrlave pleading from docket, profile clock copy of 0.40 $165.00 $66.00

judgment complaint iransferred from Distriot Court;
Cail 1o court to confirm time frame to execute on
judgment

2368080 10/26/17 Confer with KRW & GKF re best course of action; 1.10 $166.00 $481.60
Call lo U.S. Distict court re cost to request certiflad
copy: Review dockal, retrieve judgment and order;
Prepare totter to caurt requesting Iriple seal certified
copy of judgment and order; Prepare check request

2371126 10/27/17 Aitention ta request for exemplified {ripie seat copies 0.20 $166.00 $33.00
of Judgement and ordar for atlomey feas :
2372660 10/30/17 Attention to transfer of exemplified copy of Judgment 0.60 $165.00 $82,650

to Superlor Cour; Scan, profile and e-file with
Superior Courf Judgment department.

2380840 11/07/17 Emaii to GKF, KRW and ANO re executing on the 6.10 $165.00 $16.60
Judgment
2351287 {O77 Allention to Draft of Notica of deposition and duces 1.140 $166.00 $187,60

fecum

 

 

 
Case 1:14-cv-01205-RGA Document 101-3 Filed 04/15/19

Prebill print date; 04/02/19

Gras
2383440

2908332

2401605

2402384

2403157
2403762

2403760

2403784

2407236

2412176

2412722

2413063

2413760

2416737

2430876
2431522

2431842

2432291

2492385

2432833

2438441

{THOT

41/30/17

1210117

1247

12/047
12/05/17

421057

12/05/47

12H?

A2H5M7

1287

+287

{2HENT

12/207

01/10/18
01/11/18

O18

OU2/18

C1218

O1M2/18

01/19/18

For Client: 04269022
Robinson, Tamra

Attantion to revision of Notloe of Subpoena duces
tecum; Oniine review for opposing counsel's new firm
name; Calandar deposition dates; Scan and email to
process server and emall copy te caunsel

Cail to O'Rourka Inveetigetion re etalus of service;
Emall details to GKF same

Diaft and prepare cariificate of service for Third
Circull; E-file Anwar In Opposition to Appellant's
Motion for Summary Actlan

Retrleve pleading from docket , print, profile ra
Defandant's Motion to Stay Execution; Emall to GKF ;
KRW and AND

Scan, prafite and e-file Issuad subpoena duces tecum

Call lo O'Rourke Invesligallon services regarding
subpoena duces tacum that was served on Bernice
Edwards; Confer with GKF the same

Altention to dockel, print , profile re Defendant's
Statement re Motion to Slay of Execution on Appeal
Statement

Allention to dackei, print, profile ra olock copy of
subpoena duces tecum on Bernice Edwards

Ratileve pleading from docket, print, profile ra
Appellant's Reply to Appeilee’s answer to the Motion
for Summary Actlon

Aitontion to e-file of Plaintiffs Answer In Oppoalifon to
Motion to Stay; Profile clock copy of same

Emall to O'Rourke Invastigatlon Associates for written
statament confirming what was served on Me,
Edwarde; Draft and prepare 2nd subpoena duces
tecum; Emall to process server; Calendar new dates;
Emall counsel copy of subpoena

Allantion to praparation of courtesy copy to Judge
Andrews

Call from O'Rourke investigalive Associates
confirming service on Ms, Edwards; Email to GKF
game

Emall to process server re proof of service; Call to
court reporter to schedule depositton; Email
subpoena to court reporter for proof of service; E-file
algnad affidavit/proof of service on Ms, Edwards

Draft end prepare Rula to Show Cause

Draft Notice and Gartificate of Sarvica to Plaintiffs
Rule to Show Cause

Allentlon to Motion for Rule to Show Causa; Call to
coun; calendar hearing dare; e-file RTSC

Atlentlon to sarvica of Motion to Compal for a Rule to
Show Cause

Retdeva pleading fram docket, print, profite and
forward clock copy to court; Call to court; Draft,
prepare correcled Cerilficale of service, e-file same

Retrlave pleading from docket, print, prafite re clack
copy of Motion to Compa! far a Rule to Show Cause

Prepare lattes to Prothonotary re courlesy copy of
Malton ta Compal fora Rule te Show Cause

Page 12 of 15 PagelD #: 1001

Prabill # 360941 Page 11

1.20 $166.00 $108.00

0.70 $168.00 $116.60
040 $166.00 $66.00
010 $465.00 $16.60
0,10 $165.00 $16.60
0.10 $185.00 $16.50
9,80 $166.00 $82,60
0.70 $168.00 $415.50
0,10 $165.00 $16.60
0.50 $185.00 $82,60
4.00 $166.00 $1686,00
0.40 $165.00 $66,00
1.60  $165,00 $247.50
0.39 $166.00 $49,690
0.15 © $165.00 $16.50
0.40 = $186,00 $68,00

 

|
|

 

 
Case 1:14-cv-01205-RGA Document 101-3 Filed 04/15/19

Prablll print date; 04/02/19

8
2438816
2438849
2447997

2462806

2452968
2482060

2495776
2486996

2648849
2572912
2673987
2674788

2574935
2676394
2576493

2676762

2678484

2670204
2694025
2608786
2636383

2656021
2656026

2928086

2628637
2676172
3331458

ov22ria

01/22/18

01/30/18

0202/48

02/02/18
02/15/18

031348
03/14/18

05/2148

ag/12/1B

08/13/18

OB/148

08/14/48
O6/15/48
06/18/18

08/18/18

68/19/18

06/18/18
07/03/18
07/18/18
OB/6/18

08/04/18
08/04/18

10/0418

10/18
10/02/18
10/08/18

For Gliant; 04250022

Robinson, Tamra

Relitave plaading from docket, print, profile ce
Defendant's Entry of Appearance

Retrave pleading from docket, print, profile re
Defendani’ s Response to Motion to Compel for a
Rule to Show Cause

Retrieve pleading from docket, print, profila re COS of
Defendanl's Response to the Plainilffa Request for
Productlon .

Call to court reporter, echadule and calendar
deposttion

Attention ts update of change to depostlion
Call to court reporter re posipenement of deposition;

_ update oatandar

Upload and profile Appellant's Motion to Extend Time

Call to U.S. Third Clroull Appeals re deadiine lo
answer

Uptoad and profile Brief with Volume | of Appendix on
behalf of Appallant

Attention to online search of Third Ciroull website for
Model Jury Instruciions for KRW.

Attantion to review and clita check of Transcript and
record and updarte Appellate’ s Answering Brief

Online review, print and distribute to KRW of the
Third Clroult and Federal Local Rules

Attention to review, analyze transoript for briof
Allerton to research far font size for brief

Review and raicleve page 118 from dacket to Volume
Il of Dafendant's Appendix

Draft and prepare certification pags to brief; Draft and
prepara lable of contents; Assist KRW with locating
specific citations and quotes; Prepare the table of
authorities; Drafi and prepare Cerilficate of service;
E-file brief

Atteniion to preparation cf service of Anaweriny brief
to Third Clrcult; Upload and profile clock copy of
Answarlng brief te Netdoos

Atlentlon to service to Third Circult Court of Appeals
Upload and profila Appellant's Rep!y Brief
Attentlon to organization of cilent document

Attention to scheduling and ¢-fillng avallable dates for
Orat Argument in the 3rd Circuit

Scan, profits and e-fiis Entry of Appsarance for GKF

Scan, profile and e-file Acknowledgment and
Dasignation of argulag Counsel (n 3rd Circuil

Upload end profiie letter from Thd Court Circult re
brief letter dus

Upload and profile Model Civil Jury Ingtructlons
E-file Status Jettes to District court Judge
Meeling with GKF re research on Rule $8(8)

Page 13 of 15 PagelD #: 1002

Prebill # 360941 Page 12

0.10 $166.00 $16,680
0.10 $185.00 $16.60
0.20 $165.00 $93,00
0.20 © $165,00 $33.00
0.10 = $166.00 $16.60
0.10 $166.c0 $16.50
040 $165.00 $66.00
1410 $185.00 §781,50
0.60 $165.00 $99.00
3.20 © $166.00 $528.00
610 $165.00 $18.60
$60 $166.00 $577.60
1.140 $165.00 $183,60

0.10 — $166,00 $16.50
040 $188.00 $16.80
0.50 $165.00 $62.60
0.40 $166,00 $68.00
0.40 $165,00 $68,00
0140 $168.00 $16.60
040 $186.00 $06.00
0.40 $165.00 $66.00

 

 

 
Case 1:14-cv-01205-RGA Document 101-3 Filed 04/15/19 Page 14 of 15 PagelD #: 1003

Prebill print date; 04/02/19 For Client: 04260022 Preblii# 360041 Page 13

Robinson, Tamra

Green, Rose |,

3331769 10/08/18 Conduct research on Rule 69(e}; Discuss findings 180 $166.00 $264,00
with GKF

3444517 10/09/18 Atlention to draft, prepare Cerificate of Service fo 0.40 $168.00 $46.00
Appeilee's Letter Brief and e-fla same

3821766 10/4718 Upload and profils Status Report to Neidocs

3922507 10/4718 Upload and profila Ordar re Motion te Stay of
execullon on appeal

TOTAL UNBILLED ~ FEES & COSTS $98,326.60

 

 

 

BALANCE DUE FROM PREVIOUS STATEMENT
LESS PAYMENT(S) APPLIEO

ADJUSTMENTS & WRITE-OFFS SINCE LAST BILL
BALANCE FORWARD

CURRENT WIP PERIOD:

WIP SERVICES SUB-TOTAL

WIP COSTS ADVANCED SUB-TOTAL

WIP SUB-TOTAL CURRENT PERIOD

TOTAL WIP AND AR DUE

 

 
 
 
 
 
 

 

Client/Matter 04250022.00001 T.

 

1004

14-cv-01205-RGA Document 101-3 Filed 04/15/19 Page 15 of 15 PagelD #

Case 1

 

4/1/2019 Fasic, G. Kevin
4/1/2019 Green, Rose L.

4/1/2019 Green, Rose L.
4/1/2019 Kuhns, Joyce A.

4/1/2019 Witherspoon Fry, Katherine
4/3/2019 Fasic, G. Kevin
4/4/2019 Fasic, G. Kevin

4/4/2019 Witherspoon Fry, Katherine
4/5/2019 Fasic, G. Kevin

4/5/2019 Witherspoon Fry, Katherine
4/8/2019 Fasic, G. Kevin

4/8/2019 Witherspoon Fry, Katherine
4/9/2019 Fasic, G. Kevin

4/9/2019 Witherspoon Fry, Katherine
4/40/2019 Fasic, G. Kevin
4/10/2019 Witherspoon Fry, Katherine
4/11/2019 Fasic, G. Kevin
4/11/2019 Witherspoon Fry, Katherine

4/12/2019 Fasic, G. Kevin
4/12/2019 Witherspoon Fry, Katherine

4/14/2019 Witherspoon Fry, Katherine

Ze2e222 825 8252 282 2282

22z

Robinson v. First State Community Action

Review court decision and judgment; Discuss strategy for attorney's fees

2.9 $ 425.00 $ 1,232.50 and bond and begin research on same; Email and call with client
0.2 $ 165,00 $ 33.00 Print, upload and profile signed order and Precedential Order

Attention to review of District Court docket, for Motion and signed Order on
1.6 $165.00 $ 264.00 Bon; Attention to review of Rules regarding bonds

Emails with K. Witherspoon Fry bankruptcy protection language to add to
0.2 $ 495.00 $ 99.00 settlement

Telephone client; review decision on appeal; strategize regarding obtaining
PO bond on appeal and settiement negotiations
11 °$ 425.00 $ 467.50 Work on bond request and fee application
6.3 $ 425.00 $ 2,677.50 Draft Motion regarding Bond; Research of fee application
Edit motion for reconsideration for posting supersedeas bond; confer with

15 $ 425.00 $ 637.50 K. Fasic regarding same
L1 $ 425.00 $ 467.50 Work on motion regarding Bond
Communicate with K. Fasic regarding bond motion and attorneys’ fees
application
Research on filing motion for fees for appellate work
2.1 $ 425.00 $ 892.50 Appellate attorneys' fees research; confer with K. Fasic regarding same
4.4 $425.00 §$ 1,870.00 Research and work on motion

Confer with K. Fasic regarding form and content of attorneys’ fees
PO application; legal research regarding same
2.5 $425.00 $ 1,062.50 Work on motion
0.4 §$ 425.00 $ 170.00 Research regarding fees application, reviewing same
3.6 $ 425.00 $ 1,530.00 Work on motion

Communicate with K. Fasic regarding fees application

7.3 $425.00 $ 3,102.50 Draft Motion and organize exhibits; Emails on attorney's fees back-up

IE €orercunicate with K. Fasic regarding fees application

Communicate with K. Fasic regarding motion for attorneys’ fees on appeal
425.00 and to require defendant to post bond and edit same

 

 

i $425.00 $
Eee

  

 
